Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATAILED ACTION

Receipt is acknowledged of claims filed on 05/29/2020

Claims 1-20 are presented for examination.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 9 and 13 are allowable in view of any of the references search below considered to be closest to the applicant subject matter and does not teach at least one of the following similar limitations of claim 1 nor the combination thereof.

“
1. A method comprising:
receiving, at a server, a registration request for registering and associating a plurality of


performing, by the server, an authentication of a plurality of user identifiers associated
with the particular device based at least on the PAC, the plurality of user identifiers comprising the plurality of phone numbers;

performing, by the server, a registration of the at least one service for the particular
device using the authenticated plurality of user identifiers, wherein the registration includes at least one respective handle for accessing the at least one service via each respective user identifier; and

transmitting, from the server, to the particular device, information related to the at least
one respective handle for accessing the at least one service via each respective user identifier of the plurality of user identifiers including the plurality of phone numbers”


Independent Claim 7 and claim 13 comprise similar features and are also allowed.
The dependent claims are therefore allowed also.

Therefore, claims 1-20 are considered novel and non-obvious and are therefore allowed.


Wei (US 2018/0026982 A1), Khare (US 9154948 B2), Applah (US 2010/0077208 A1), Choi (US 2013/0104200 A1) and Thirumalai (US 2019/0394189 A1).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/GARY LAFONTANT/Examiner, Art Unit 2646